DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informalities:  
In claim 2, lines 1 and 2, substitute “an other” with --another--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst et al. (US Pub. 2013/0203248; hereinafter “Ernst”).
Ernst discloses [Re claim 16] a memory device, comprising: a substrate 102 comprising first and second semiconductor devices (right and left junctionless depletion-mode FET devices 140; page 4, paragraph 72; see fig. 3); an isolation layer 122 on the substrate 102 (page 4, paragraph 61; see fig. 3); a junctionless transistor 140 (middle junctionless depletion-mode FET device; page 4, paragraph 72) on the isolation layer 122 (see fig. 3), comprising: a crystalline nanowire 142 (page 3, paragraph 42; page 4, paragraph 72); a dielectric stack 144 (a gate dielectric may comprise a stack of the oxide/storage layer/oxide type; page 2, paragraph 25; page 3, paragraph 44) on the crystalline nanowire 142 (page 4, paragraph 72; see fig. 4); and a gate electrode 146 on the dielectric stack 144 (page 4, paragraph 72; see fig. 4)
Ernst fails to disclose explicitly wherein a first interconnect electrically coupling the crystalline nanowire to a first terminal of the first semiconductor device; and a second interconnect electrically coupling the gate electrode to a second terminal of the second semiconductor device.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form an interconnection between a crystalline nanowire and a terminal of a semiconductor device, as taught by another embodiment of Ernst, because it would have been to electrically connect between nearby transistors obtaining desired characteristics appropriate for a semiconductor device.
[Re claim 18] Ernst fails to disclose explicitly wherein the crystalline nanowire comprises a p-type dopant concentration between about 5 x 1018 atoms/cm3 and about 5 x 1019 atoms/cm3.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a semiconductor nanowire doped with certain dopant and concentration because it would have been to obtain desired electrical characteristics of a channel region appropriate for a semiconductor transistor.
Ernst discloses [Re claim 19] wherein the dielectric stack 144 comprises: a first silicon oxide layer (a stack of ONO type; page 2, paragraph 25; page 3, paragraph 44); a silicon nitride layer on the first silicon oxide layer (a stack of ONO type; page 2, paragraph 25; page 3, paragraph 44); and a second silicon oxide layer on the silicon nitride layer (a stack of ONO type; page 2, paragraph 25; page 3, paragraph 44).

Claims 1-10, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ernst in view of Colinge et al. (US Pub. 2012/0305893; hereinafter “Colinge”).
Ernst discloses [Re claim 1] a memory device, comprising: a junctionless transistor 140 (page 4, paragraph 72) over a substrate 102 (see fig. 3), the junctionless transistor comprising: a crystalline nanowire doped with a first type of dopant 142 (page 3, paragraph 42; page 4, paragraph 72); a charge-trapping gate dielectric stack 144 (a gate dielectric may comprise a stack of the oxide/storage layer/oxide type; page 2, paragraph 25; page 3, paragraph 44) on the crystalline nanowire 142 (page 4, paragraph 72; see fig. 4); and a gate electrode 146 (page 4, paragraph 72) on the charge-trapping gate dielectric stack 144 (see fog. 4).

However, another embodiment of Ernst discloses electrical interconnections (164, 166) and conductive vias 168 are produced to connect contact areas (gate, source or drain) of junctionless FET transistors 152 (page 5, paragraph 85; see fig. 5).  Therefore, the interconnection may also exist by electrically coupling the crystalline nanowire 142 to a terminal (source or drain) of another transistor 140.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form an interconnection between a crystalline nanowire and a terminal of a semiconductor device, as taught by another embodiment of Ernst, because it would have been to electrically connect between nearby transistors obtaining desired characteristics appropriate for a semiconductor device.
And Colinge discloses wherein a channel 3 of a semiconductor nanowire structure (page 5, paragraph 96) is doped with N-type and a gate electrode 5 is doped with P-type for N-type device, or vice versa for P-type device (page 5, paragraph 98; see figs. 2 and 3).  Therefore, the gate electrode is doped with an opposite type of dopant to a dopant which is doped in the semiconductor nanowire structure. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a gate electrode doped with a second type of dopant, as taught by Colinge, because it would have been to obtain an N-type or a P-type device for a semiconductor device.
Ernst discloses [Re claim 2] further comprising another interconnect (166, 168) electrically coupling the gate electrode 136 to a terminal 132 (drain) of another semiconductor device (left transistor) in the substrate 102 (see fig. 5).  The motivation statement stated in the rejection of claim 1 also applies.
Colinge discloses [Re claim 3] wherein the first and second types of dopant comprise n-type and p-type dopants, respectively (page 5, paragraph 98; see fig. 2).  The motivation statement stated in the rejection of claim 1 also applies.
Colinge discloses [Re claim 4] wherein the first and second types of dopant comprise p-type and n-type dopants, respectively (page 5, paragraph 98; see fig. 3).  The motivation statement stated in the rejection of claim 1 also applies.
[Re claims 5 and 17] Ernst fails to disclose explicitly [Re claim 5] wherein a dopant concentration of the crystalline nanowire is between about 5 x 1018 atoms/cm3 and about 5 x 1019 atoms/cm3; and [Re claim 17] wherein the crystalline nanowire comprises an n-type dopant concentration between about 5 x 1018 atoms/cm3 and about 5 x 1019 atoms/cm3.
However, Colinge disclose wherein a channel 3 of the semiconductor nanowire structure can be doped with N-type dopant concentration of 1e19 cm-3 (page 5, paragraph 103). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a semiconductor nanowire doped with certain dopant and concentration, as taught by Colinge, because it would have been to obtain desired electrical characteristics of a channel region appropriate for a semiconductor transistor.
Ernst discloses [Re claim 6] wherein the crystalline nanowire comprises silicon (page 4, paragraph 72).
[Re claims 7 and 20] Ernst fails to disclose explicitly wherein the crystalline nanowire comprises silicon germanium.
However, Colinge discloses wherein a semiconductor material (which is a nanowire material) can be a SiGe (page 7, paragraph 124).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a certain material for a nanowire, as taught by Colinge, because it would have been to obtain desired electrical characteristics of a channel region appropriate for a semiconductor transistor.
Ernst discloses [Re claim 8] wherein the charge-trapping gate dielectric layer stack 144 comprises: a first oxide layer on the crystalline nanowire 142 (a stack of ONO type; page 3, paragraph 44); a nitride layer on the first oxide layer (a stack of ONO type; page 3, paragraph 44); and - 16 -Attorney Docket No. P20160295US03 / 4630.0430003 a second oxide layer on the nitride layer (a stack of ONO type; page 3, paragraph 44).
Ernst discloses [Re claim 9] wherein the charge-trapping gate dielectric layer stack 144 is in physical contact with a top surface and a sidewall surface of the crystalline nanowire 142 (see fig. 4).
Ernst discloses [Re claim 10] wherein the crystalline nanowire 142 comprises: a channel region under the charge-trapping gate dielectric layer stack 144 (page 4, paragraph 72); and a pair of source/drain regions (148, 150) (pages 4-5, paragraph 72; see fig. 4).

Allowable Subject Matter
Claims 11-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 11 recites the bit line comprises a crystalline nanowire doped with a first type of dopant; the word line comprises a gate electrode doped with a second type of dopant and over the crystalline nanowire; a first interconnect electrically coupling the bit line to a first transistor of the plurality of transistors; and a second interconnect electrically coupling the word line to a second transistor of the plurality of transistors.
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 12-15 depend from claim 11, so they are allowed for the same reason.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        January 19, 2022